UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main StreetSuite 1425Kansas City, MO (Address of principal executive offices) (Zip code) Matthew A. Swendiman, Esq. Graydon Head & Ritchey, LLP 1900 Fifth Third Center 511 Walnut Street Cincinnati, OH45202 (Name and address of agent for service) Registrant's telephone number, including area code:816.787.0718 Date of fiscal year end:08/31/2014 Date of reporting period: 11/30/2013 Item 1. Schedule of Investments (Unaudited) The Trust’s schedule of investments as of the close of the reporting period prepared pursuant to Rule 12-12 of Regulation S-X is as follows: WP Large Cap Income Plus Fund SCHEDULE OF INVESTMENTS NOVEMBER 30, 2013 (Unaudited) Shares Fair Value SHORT TERM INVESTMENTS - 0.06% Federated Government Obligations Fund - Instututional Shares, 0.01% (a) (Cost $1,996) $ TOTAL INVESTMENTS (Cost $1,996) - 0.06% $ OTHER ASSETS LESS LIABILITES, NET - 99.94% NET ASSETS - 100% $ Percentages are stated as a percent of net assets. (a) Rate shown represents the rate at November 30, 2013, is subject to change and resets daily. The accompanying notes are an integral part of these financial statements. WP Large Cap Income Plus Fund NOTES TO THE SCHEDULE OF INVESTMENTS November 30, 2013 (Unaudited) The following is a summary of significant accounting policies consistently followed by the WP Large Cap Income Plus Fund (the “Fund”). The policies are in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Investment Valuation– Common stocks and other equity securities listed on a securities exchange or quoted on a national market system are valued at 4:00 p.m., New York time, on the day of valuation. Price information on listed securities is taken from the exchange where the security is primarily traded. Equity securities that are traded on the NASDAQ National Market System, for which quotes are readily available, are valued at the official closing price. Securities that are listed on an exchange but which are not traded on the valuation date are valued at the most recent bid quotation. Options held by a fund for which no current quotations are readily available and which are not traded on the valuation date are valued at the mean price. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in Level 1 of the fair value hierarchy described below. When an equity security is valued by an independent pricing service using factors other than market quotations or the market is considered inactive, they will be categorized in Level 2. Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. Securities with maturities of 60 days or less may be valued at amortized cost, which approximates fair value and would be categorized as Level 2. The Funds normally use pricing services to obtain market quotations. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Funds’ normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Board of Trustees (the “Board”). Depending on the relative significance of valuation inputs, fair valued securities may be classified in either Level 2 or Level 3 of the fair value hierarchy.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a small-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time or the validity of a market quotation received is questionable; (ii) the exchange on which the portfolio security is principally traded closes early; (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation; (iv) the security or warrant is a restricted security not registered under federal securities laws purchased through a private placement not eligible for resale; or (v) the security is purchased on a foreign exchange. Because a fair value determination is based on an assessment of the value of the security pursuant to the policies approved by the Fund’s Board, the fair value price may differ substantially from the price at which the security may ultimately be traded or sold. The differences could be material. As of November 30, 2013, no securities were fair valued as determined by the Board. In accordance with the authoritative guidance on fair value measurements and disclosure under GAAP, the Fund discloses fair value of its investments in a hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The objective of a fair value measurement is to determine the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (an exit price). Accordingly, the fair value hierarchy gives the highest priority to quoted prices (unadjusted) in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3). The three levels of the fair value hierarchy under ASC 820 are described below: Level 1 – Quoted prices in active markets for identical securities. Level 2 – Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds,credit risk, etc.). Level 3 – Significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. WP Large Cap Income Plus Fund NOTES TO THE SCHEDULE OF INVESTMENTS November 30, 2013 (Unaudited) The following is a summary of the inputs used, as of November 30, 2013, in valuing the Fund’s investments carried at fair value: WP Large Cap Income Plus Fund Level 2 Level 1 (Other Significant Security Classification (a) (Quoted Prices) Observable Inputs) Totals Money Market Funds $ - $ Totals $ $
